              Case 3:20-cv-05110-VC Document 21 Filed 11/04/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF CALIFORNIA


 J. SCOTT THREDE, et al.,                           Case No. 20-cv-05110-VC
                  Plaintiffs,
                                                    ORDER REJECTING NOTICE OF
          v.                                        VOLUNTARY DISMISSAL
 BRANDREP, LLC,                                     Re: Dkt. No. 20
                  Defendant.

        The notice of voluntary dismissal is rejected because the plaintiffs must seek leave to

dismiss the complaint. See Civil Standing Order ¶ 48. The request to dismiss is due 7 days from

this order.

        IT IS SO ORDERED.

Dated: November 4, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
